Citation Nr: 1443447	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  07-24 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Salim A. Punjani, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1979, and from February 2003 to September 2004.  The Veteran also had over twenty-two years of intercurrent reserve and/or National Guard duty, presumably with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above-referenced claims. 

In June 2008, the Veteran testified before a Decision Review Officer during a formal hearing held at the RO. A transcript of the hearing has been associated with the claims file.

In March 2011, the Board remanded the above issues to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, if necessary, and readjudication of the TDIU claim.  The RO provided the Veteran with additional assistance in developing the record, including by providing a medical examination specifically addressing the impact of his service-connected disabilities on his occupational functioning.   The RO readjudicated the TDIU claim in a March 2013 Supplemental Statement of the Case.  The actions requested on remand having been completed to the extent possible, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

FINDING OF FACT

The Veteran's service-connected disabilities were not of such severity, at any point during the appeal period, as to effectively preclude all forms of substantially gainful employment for which the Veteran's education, training, and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided notice to the Veteran with respect to claims for increased ratings in September 2005 and March 2006 prior to the initial adjudication of that claim in April 2006.  The RO provided additional notice to the Veteran in April 2007 and September 2008 to ensure he was provided full and complete notice in compliance with the VCAA.  After the Veteran made an explicit claim of entitlement to TDIU, the RO sent him a July 2009 notice letter prior to the initial rating decision issued on that claim in October 2010.  After remand from the Board in March 2011, the Appeals Management Center (AMC) sent an additional notice letter setting forth all necessary elements of adequate notice, including, but not limited to, the required elements of his TDIU claim, the assistance the VA would provide, and the evidence he was expected to provide.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  The VA attempted to obtain Social Security Administration (SSA) records identified by the Veteran, but, in October 2012 correspondence, SSA informed VA that the records were unavailable.  VA made a formal finding of unavailability of the records and provided notice to the Veteran in February 2013 which notice fully complied with the requirements of 38 C.F.R. § 3.159(e).

The Board finds that VA has fulfilled its duty to assist.  The Board has accepted the Veteran's representations, and the indications in the record, that the SSA records would establish that the Veteran was determined to be unable to continue his employment as an aircraft mechanic due to his service-connected back disability.  Neither the Veteran nor his representative has provided any argument or factual basis to conclude that any unavailable SSA records would help him establish the factual determinations relevant to this appeal (i.e. the Veteran's employability) beyond his inability to obtain and maintain employment as a mechanic or, indeed, any physical labor, a factual assertion the Board accepts.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded several VA examinations pertinent to the claims on appeal including examinations in August 2012, September 2010, and November 2008.  The examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  The examiners also provided opinions regarding the functional impacts of the Veteran's service-connected disabilities including the impact on his occupational functioning.  The examinations and opinions are adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran seeks entitlement to TDIU based on his service-connected disabilities, including a low back disability (evaluated as 40 percent disabling), left lower extremity radiculopathy (20 percent from November 17, 2008), right lower extremity radiculopathy (10 percent from November 17, 2008), and hypogonadism with erectile dysfunction (noncompensable).  The Veteran has not alleged that his service-connected hypogonadism with erectile dysfunction has had any occupational impact, nor does the evidence support any such finding, so the Board will not further address or discuss that condition.

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).   When considering whether the Veteran's disabilities meet the above requirements, multiple disabilities may be considered as single disability under certain circumstances, such as when they arise from a common etiology or affecting a single body system.  See 38 C.F.R. § 4.16(a).

In this case, the Veteran's service-connected low back disability, left lower extremity radiculopathy, and right lower extremity radiculopathy may be combined and considered a single disability.  See 38 C.F.R. § 4.25.  Under the combined rating table, the 40 percent, 20 percent, and 10 percent ratings for the related conditions combine for a 60 percent rating.  Id., Table 1.  This combined rating has been in effect since November 17, 2008.  Therefore, the Veteran meets the percentage standards for a schedular TDIU rating.  38 C.F.R. § 4.16(a).  

Prior to November 17, 2008, the Veteran's combined rating was 50 percent and he did not qualify for schedular TDIU.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  Therefore, the Board has reviewed the evidence to determine whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities prior to, as well as after, November 17, 2008.  

In determining unemployability for VA purposes, under either a schedular or extraschedular basis, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a veteran who does not qualify for schedular TDIU to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

Because the Board finds that the Veteran's service-connected disabilities alone did not render him unable to obtain and retain substantially gainful employment at any time during the appeal period, he cannot prevail on a schedular basis and does not meet the criteria for referral to the Director of the Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(a) and (b).

With respect to education, training, and employment, the Veteran stated, in his February 2009 formal application for TDIU, that he has a four-year college degree, that he worked as an aircraft technician from 1980 to 2005, and that he left that position due to his service-connected disabilities.  A September 2010 statement from his former employer confirms his employment as an aircraft mechanic from 1980 to 2005.  The Veteran also disclosed in his September 2010 VA examination that, in addition to his lengthy work experience as an aircraft technician, he has been self-employed as a landlord for six apartments and the rental manager for 170 self-storage units that he and his wife own and operate.  

Veteran's contentions, such as during his June 2008 hearing before a Disability Review Officer (DRO) and in his September 2013 appellate brief, are that his service-connected disabilities rendered him unable to obtain or maintain employment as an aircraft technician.

July 2005 private medical records document that, by that time, the Veteran had transitioned from his career as an aircraft mechanic to that of a self-employed property manager and that his new career was "not too physically demanding."

A January 2006 VA examination revealed that the Veteran's low back disabilities, including radiculopathy to his lower extremities, had "significant" effects on his occupational functioning.  Specifically, the examiner found that the Veteran had decreased concentration, decreased mobility, problems with lifting and carrying, weakness or fatigue, and pain.  The VA examiner noted, consistent with the private treatment records discussed above, that the Veteran's usual occupation was self-employed property management, so he was able to have flexible hours/days and take time off if needed.

The report on a November 2008 VA examination indicates that the Veteran had been unemployed for two to five years, so did not otherwise describe the impact on his employment.  The examiner did indicate that his service-connected low back disabilities (including radiculopathy) had a moderate impact on his ability to engage in exercise, sports, and recreation, but only a mild impact on his ability to perform chores, shopping, and traveling with no limitations on other activities of daily living (dressing, grooming, etc.).

A September 2010 VA examination again documented that the Veteran was self-employed as a landlord (six apartment units) and a rental manager for self-storage units he and his wife own.  The Veteran indicated he had been self-employed in this manner for 11 years.  He stated that he employs two workers and uses a riding lawn mower to cut grass, but is no longer able to climb ladders or repair the overhead doors.  The examiner concluded that the effects caused by the Veteran's service-connected disabilities on his usual daily activities were the result of decreased mobility and pain.  While opining that the Veteran had limitations with respect to physical labor, the VA examiner specifically opined that he sat for an hour and fifteen minutes during the exam with no objective indications of distress.  The VA examiner opined that the Veteran would be able to perform sedentary employment as long as he was able to stretch, sit, and stand as needed.

An August 2012 VA examiner opined that the occupational impact of his low back disability (including radiculopathy to both lower extremities) included being unable to lift more than 50 pounds, to stand or bend over for long periods of time, and to lay flat under an aircraft.  He also recorded the Veteran's contention that medications he took prevented him from obtaining employment that involved driving or operating machinery.  The VA examiner indicated that the Veteran was not employed and had last worked in May 2005.

The record also includes references to a January 2007 vocational assessment which indicate that the Veteran was then employed and that his service-connected disabilities did not prevent him from maintaining that employment or obtaining other gainful employment.  

After evaluating all of the evidence of record, the Board finds that the Veteran's contention that he is unable to obtain and maintain employment as an aircraft technician/mechanic or in another physically demanding occupation is convincing and supported by the available medical evidence.  

However, the Veteran has the education and experience necessary to perform the physical and mental tasks required in sedentary or physically undemanding employment, such as rental management.  While one VA examiner has opined in 2006 that he had "decreased concentration" due to his service-connected disabilities, the available evidence indicates that this did not prevent him from performing the physical or mental tasks required by his self-employment as evidenced by his continued self-employment until, at least, 2010.  In addition, the September 2010 VA examiner's express opinion that he could engage in sedentary employment has not been contradicted by any other professional, medical, vocational, or otherwise.  The Board finds the opinion well-reasoned, supported by the facts, and persuasive.  The persuasive evidence of record, including the medical evidence and the Veteran's history of self-employment, support a finding that his service-connected disabilities do not render him unable to obtain or maintain substantially gainful, sedentary employment.

To the extent the Veteran contends that he is rendered unable to perform the mental and physical tasks required by sedentary employment, including by alleging that he tires easily, has flare-ups that prevent him from working for days at a time, and must change positions frequently, the Board does not find the Veteran's contentions convincing.  First, he has focused on his inability to work as an aircraft mechanic/technician, but has not explicitly alleged that he cannot engage in substantially gainful, sedentary employment.  In discussing his self-employment, he has focused on his difficulties with some of the physical elements of that employment, while failing to discuss the sedentary or less physically demanding aspects and acknowledging he is able to perform some of the tasks (such as mowing the grass).  The Board finds that the functional impacts (fatigability, flare-ups, need for breaks) he describes impair his occupational efficiency, but do not prevent him from performing the mental and physical tasks required of the type of sedentary employment for which his education and experience have prepared him.

As importantly, he has been inconsistent in reporting his self-employment to the VA examiners or to the VA.  Compare November 2008 VA Examination (omitting any reference to his self-employment) and February 2009 Formal Application for TDIU (omitting any reference to his self-employment) with September 2010 VA Examination (documenting Veteran's confirmation of self-employment for the past eleven years).  These omissions and inconsistencies negatively impact his reliability as a historian and his credibility and, resultantly, significantly reduce the probative value the Board gives to his statements.  Caluza, 7 Vet. App. at 511.

On the basis of all the evidence, including the VA examiner's opinions and the Veteran's own statements, the Board finds that the Veteran may experience reduced efficiency in sedentary employment due to his service-connected disabilities, but that those disabilities do not render him unemployable as that term is defined by the applicable regulations.

Accordingly, the Board finds that the symptoms of the Veteran's service-connected disabilities are not of sufficient severity to produce unemployability as contemplated by the relevant regulations during any part of the period on appeal.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.  The criteria for entitlement to TDIU on a schedular basis were not met at any point during the appeal period including, particularly, at any time on or after November 17, 2008.   In addition, the criteria for referral to the Director, Compensation and Pension Service for consideration of an award of TDIU on an extraschedular basis were not met at any point during the appeal period, including prior to November 17, 2008.

The Board finally notes that in its March 2011 decision and remand, the Board deferred a decision regarding the Veteran's claim that his service-connected low back disability, rated as 40 percent disabling warrants referral for consideration of entitlement to an extraschedular rating.  In doing so, the Board noted that the issue was part and parcel with the claim for TDIU that was being remanded.  The record has been further developed and the matter is ripe for adjudication.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  He contends that his functional limitations due to the low back disability are more severe than is reflected by the assigned rating.  As was explained in the Board's November 2011, unappealed, merits decision denying higher ratings, the criteria for higher schedular ratings were considered.  The Board explicitly found that the ratings assigned were appropriate and that higher ratings were not warranted.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, Case No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

In making this finding, the Board has reviewed all of the medical evidence of record, including the multiple VA examinations to assess the symptomatology of his low back disability, as well as related radiculopathy.  The Board will not recount the evidence in detail, but finds that the primary symptoms include limitation of motion, pain (with motion and without motion), tenderness, fatigability, weakness, as well as pain and numbness radiating to his lower extremities.   The Veteran's own description of his symptoms in presenting his claim are consistent with this characterization.  The schedular criteria for a 40 percent rating are explicitly based on limitations of motion.  Moreover, the criteria for the 40 percent rating is to be applied "with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease."  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine; see also 38 C.F.R. § 4.45 (directing that weakened movement, fatigability, pain on movement, and interference with sitting, standing, and weight-bearing must be considered in assigning a schedular rating); 38 C.F.R. § 4.59 (painful movement).  The presence of these symptoms, then, does not make the Veteran's disability picture exceptional or unusual.

Likewise, the radiating pain and numbness has been considered in granting separate, compensable ratings for radiculopathy of the left lower extremity (20 percent) and right lower extremity (10 percent).  See February 2009 Rating Decision (unappealed with respect to these evaluations).  Relying on the radiculopathy symptoms to grant a higher, extraschedular rating for the Veteran's back disability would not be appropriate.  38 C.F.R. § 4.14 ("the evaluation of the same manifestation under different diagnoses [is] to be avoided.").

The Board explicitly finds that the combined functional impact of the Veteran's service-connected disabilities has been adequately evaluated under the schedular criteria.  The Veteran's difficulties with physical labor and limits on standing, sitting, or walking for long periods of time are not exceptional or unusual for a veteran with a low back disability rated as 40 percent disabling under the schedular criteria (which would encompass even greater limitations of movement than the Veteran experiences, to include a favorably ankylosed thoracolumbar spine) and radiculopathy of both lower extremities rated as 20 percent (left) and 10 percent (right) disabling under the schedular criteria.  His overall disability picture is not exceptional or unusual.  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability and referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun, 22 Vet. App. at 118-19.  


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


